Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 6/27/22 has been entered.  Claims 1, and 4-22 are currently pending examination, claims 2-3 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 10, 12-14, 16-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US2002/0018908: hereafter Smith) in view of Vijay et al (US2010/0015892; hereafter Vijay), DiCarlo, Jr. et al (US 5,716,412; hereafter DiCarlo), and Shepherd (US 6,126,524; hereafter Shepherd)
Claims 1 and 14: Smith teaches a method of forming a surface form on a shape (non-slip surface on support structure) (See, for example, abstract, [0002-4]) comprising;
Roughening a surface of the support structure via mechanical  / chemical / texturing methods known in the art to yield the taught non-slip pattern surface form on the surface thereof (See, for example, [0014],  [0053], claim 2).  
Wherein said pattern of said surface form comprises a continuous series (ordered pattern) of shapes selected from diamond, oval, circle, rectangle  (See, for example, ([0016], Fig 1, 2, 7).  
Wherein said surface form on said surface of said shape has properties for being non-skid, and does not have an additional non-skid coating on said surface to achieve said non-slip or non-skid properties  (See, for example, [0018] abstract, Fig 1-2, Fig 7-8).  And is capable of being cleaned by a water based cleaning solution without the risk of removing an additional non-skid coating (See, for example, abstract, [0006], wherein a non-coated surface is explicitly taught to provide the non-slip effect and is installed in open air environments (thus could be cleaned by rain) including areas intended to be cleaned (thus cleaned by falling cleaner) thus it is capable of such cleaning without any risk of removing a coating).
Smith has taught roughening a surface of the support structure via mechanical  / chemical / texturing methods known in the art, but does not explicitly teach details of such methods so does not explicitly teach the remaining limitations.  
Vijay teaches a known mechanical roughening / texturing method for creating surface patterns on article surfaces (See, for example, abstract, [0015-16], [0110], [0152], [0215]).  Such a method comprising placing the article in an apparatus for applying the surface form (pattern), said apparatus movable about a variety of selectable positions and said apparatus having a delivery head (nozzle) for delivering a composition to said surface to form said pattern such that material is removed from said surface; wherein projection of pressurized forming composition comprising a liquid (such as water) and a solid (an abrasive, such as sand) towards a surface of said shape (article) occurs (see, for example, abstract, Fig 6, Fig 51,  [0120], [0125],  [0156-162], [0206-0207]).  Vijay further teaches wherein FPWJ can predictably replace conventional removal techniques such as grinding, wet chemical baths, and grit blasting while providing benefits of lower energy usage, improved environment friendliness, improved pattern precision and predictability in comparison to such conventional processes (see, for example, [0012-0013], [0121], [0141], [0213]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an FPWJ patterning method to achieve the abrasive surface patterning as such a method is known in the art to predictably provide tailorable surface patterning via surface material removal while providing lower energy usage, improved environmental friendliness and improved pattern precision and predictability than fellow conventional roughening / texturing methods.  
Smith in view of Vijay teach the above, but do not explicitly further teach a smoothing step as claimed.  DeCarlo teaches a method of forming a surface form on a shape via surface hydrojet blasting removal (See, for example, abstract, col 2 lines 54-65).  DeCarlo further teaches wherein such blasting processes can generate retention of ejected material on the surface and that removal of such extraneous material can removed by polishing and cleaning the surface (See, for example, Fig 9, col 5 lines 25-40, and col 5 lines 60-col 6 line 3), but it is silent as to the details of such removal / polishing / cleaning methods.  Shepard teaches a method of hydrojetting and further teaches wherein modification to the pattern / movement of a hydrojetting apparatus can allow for the apparatus to be tailored to polishing or cleaning as opposed to conventional more aggressive material removal such as cutting (See, for example, abstract, col 1 lines 10-38, col 2  lines 10-35).   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have polished / cleaned (smoothed) the surface form by delivering a different pattern of said composition comprising said liquid to said surface form since it would predictably remove any remnant debris generated by the initial jetting procedure and as such a modification of the present jetting apparatus would predictably achieve polishing / cleaning (smoothing) of the surface  and further as one of ordinary skill in the art would predictably simplify the overall floor space and  apparatus requirements by performing both the abrasive removal / patterning and the polishing / smoothing / cleaning via the same apparatus instead of implementing additional alternative polishing and cleaning means / stations.  
Claim 5: refer to the rejection of claim 1, wherein by combination the smoothing is performed by said delivery head. 
Claim 7 and 16:  Smith in view of Vijay, DiCarlo, Jr., and Shepherd have taught the method of claim 1/14 above)  Wherein Smith has taught a plurality of surface forms (plurality of features (4) and wherein the formation of all such features is attributed to the roughening means (See, for example, Fig 1-2, and [0053]).  Thus by combination, more than a singular surface features is formed by the translatable abrasive jet nozzle, thus achieve the desired overall pattern would be inclusive of moving the nozzle to the various positions relative to the desired plurality of patterned features.  The smoothing process is taught to occur at the completion of the patterning process, as the purpose of the smoothing /polishing step is to remove debris / unwanted remnants generated from the jetting patterning process (see rejection of claim 1 above) thus the smoothing / polishing method would occur after movement to said at least one other selectable position.  
Claims 8 and 17: Smith further teaches wherein the composition is delivered at ultrasonic frequency to said surface of said shape to form said surface form (see, for example, [abstract [0016], [0110]).
Claims 10 and 19: Smith further teaches wherein the liquid is water (See, for example, abstract, [0013]). 
Claims 12 and 21: Vijay further teaches wherein the composition comprises a solid, further sand (See, for example, [0206]). 
Claims 13 and 22: Smith further teaches wherein the surface is abraded in a graduated fashion to form said pattern, wherein said surface form is more pronounced in a portion of said surface form relative to another portion of said surface form (See, for example, Fig 1-2).

Claims 4 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Vijay, DiCarlo, and Shepherd as applied to claims 1 and 14 above, and further in view of Beaudoin et al (US 5,480,498; hereafter Beaudoin)
Claims 4 and 15: Smith in view of Vijay, DiCarlo, Jr., and Shepherd teaches the method of claim 1/14 (above), wherein Smith teaches the substrate is metallic and initially supplied in the shape of a sheet / plate,  further where the metal as an aluminum alloy (See, for example, [0048-0051]).  But Smith does not explicitly teach how the initial metal stock is ultimately prepared, so it does not explicitly teach said shape is annealed at an annealing temperature suitable for annealing a material of which said shape is formed. Annealing is a conventional heat treatment in metallurgy, Beaudoin teaches a method of preparing aluminum stock and sheet products (See, for example, abstract).  Beaudoin further explicitly teaches wherein annealing is performed prior to forming / cold rolling to final desired gauge  in order to minimize / eliminate the appearance of surface defects such as ridging or roping line defects, and improving the subsequent formability (see, for example, abstract, Fig 2, col 1 lines 4-10, col 2 lines 10-18, col 2 lines 55-65, col 3 lines 8-32, col 7 lines 57-60).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have annealed at an annealing temperature suitable for annealing a material of which said shape is formed, as annealing is a conventional step in metal production, and as it would predictably minimize / eliminate the appearance of surface defects such as ridging or roping line defects. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Vijay, DiCarlo, and Shepherd to claim 1 above, and further in view of Pfaff et al (US10,259,070; hereafter Pfaff).  
Claim 6: Smith in view of Vijay, DiCarlo, and Shepherd teaches the method of claim 1 (above), But they do not explicitly teach wherein the smoothing step is performed by a different delivery head than said delivery head.  Pfaff teaches a method of fabricating sheet metal samples by water jetting (See, for example, title, abstract, col 1 lines 15-28, col 8 lines 32-38).  Pfaff such processing apparatus can predictably incorporate a plurality of heads serving to provide differing head types / functionality to achieve more efficient fabrication (See, for example, col 16 lines 12-47, col 16 line 65- col 17 line 10).    As both Pfaff and Smith in view of Vijay, DiCarlo and Shepherd are directed to fabricating metallic sheets via a plurality of functional treatments including water jetting, and smoothing / cleaning it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated different heads for delivering the different functional treatments (abrading vs smoothing / cleaning) within the same apparatus as such an apparatus configuration achieves the predictable result of enhanced efficiency in multifunctional sequential surface treatment, and since It is held that mere duplication of parts has no patentable significance unless a new and unexpected result it produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI. B.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Vijay, DiCarlo, and Shepherd to claim 1 above, and further in view of Morozenko et al (SU 1237403; w/ machine translation cited herein, hereafter Morozenko).
Claims 9 and 18: Smith in view of Vijay, DiCarlo, and Shepherd teach the method of claims 1/14 above but do not explicitly teach atomization of the composition when delivered.  Morozenko teaches a method of hydro abrasive jetting to machine surfaces (See, for example, title, [0003-0004]).  Morozenko further teaches wherein atomization of the composition forms smaller droplets facilitating particle penetration into the substrate surface and reduce drag on the abrasive particles enhancing the abrasive / destructive work (see, for example, [0004]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated delivery of an atomized composition to said surface since it would predictably facilitate particle penetration into the substrate surface and reduce drag on the abrasive particles enhancing the abrasive / destructive work.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Vijay, DiCarlo, Shepherd and Morozenko as applied to claims 9 and 18 and further in view of Haverty (US 2010/0211158; hereafter Haverty).
Claims 11 and 20: Smith in view of Vijay, DiCarlo, Shepherd, and Morozenko teach the method of claims 9 and 18 (above), wherein Morozenko has taught the composition comprises gas (compressed air) (see, for example, [0004]), but does not explicitly teach the gas as one of those claimed.  Haverty teaches a method of abrasive blasting surface removal comprising aerosols mixed with abrasives and gas (See, for example, abstract, [0023-0024]).   Haverty further teaches wherein gases including helium, argon, CO2, CO, halogen, and Sulphur dioxide can be used to tailor (encourage / prevent)  particular surface reactions (such as oxidation, nitriding, functionalizing) (see, for example, [0026]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated gases including helium, argon, CO2, CO, halogen, and Sulphur dioxide into the jetting composition as they would predictable enhance the tailorability of the resulting surface chemistry allowing for an expanded variety of surfaces to be processed.

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that Smith is nonanalogous art (Smith pertains to unrelated processes), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Smith is in the field of applicant’s endeavor as it is directed to providing a surface system for steel plating, further for enhancing slip-resistance of such surfaces.  It too is reasonably pertinent to problems with which the applicant was concerned, such as how to modify the surface structure to enhance slip resistance.  As such the examiner maintains Smith is analogous and pertinent to the claimed invention. 
In response to applicant’s argument (pg 9-10)  that there is no teaching, suggestion, or motivation to combine the Smith and Vijay references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner agrees with Applicant that Smith has taught the surface patterning by various generic processes.  Vijay explicitly teaches / provides the motivation to implement FPWJ in place of such conventional removal techniques such as grinding, wet chemical baths, and grit blasting as it provides benefits of lower energy usage, improved environment friendliness, improved pattern precision and predictability in comparison to such conventional processes (see, for example, [0012-0013], [0121], [0141], [0213]).  As such the motivation is found at least in the references themselves, therefore the combination is maintained.  
With respect to Applicant’s arguments (pg 10-11) that Vijay is directed to “general roughening” via the use of a “nozzle having a significantly flared exit orifice”  and a “wide and pulsed stream” and thus not enabling patterning such as desired by Smith.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Vijay has explicitly taught wherein FPWJ are known in the art to “produce exact and highly uniform surface finish characteristics, including creating intricate patterns…Surface characteristics (finish and patterning) can also be controllably varied by adjusting operating parameters…” ([0013]). “…FPWJ enables surface cutting, surface decorating and forming.  Using this technique, it is possible to inscribe letters, numbers, symbols, words, patterns, shapes, etc”.  Thus the broader disclosure has enabled patterning of intricate shapes beyond mere roughening as argued by applicant, such as the inscription of letters, numbers, and symbols which would enable the desired shapes taught in Smith and claimed by applicant.  Additionally “The [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) see also id. “A person of ordinary skill is also a person of ordinary creativity, not an automaton.” As such the prior art references are found to be enabled and the combination thereof is maintained. 



In response to applicant's argument that the width and depth of DeCarlo Jr.  is an unrelated type of minor surface roughening and that Vijay teaches against the principles of operation of Shepard, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The depth of surface patterning of DeCarlo has not been relied upon / incorporated.  Instead, DeCarlo has only been relied upon for demonstrating that blasting processes are known to generate retention of ejected material on the surface and that removal of such extraneous material can be predictably removed by polishing and cleaning the surface, thus arguments directed to size of features of DeCarlo are moot.  Additionally it is noted that depth / size of features is not claimed.   The examiner notes that the specific continuous high pressure waterjet of Shepard has not been relied upon / incorporated.  Instead, Shepard has only been relied upon for its showing that modification to the pattern / movement of the patterning apparatus used to initially pattern (thus the apparatus of Vijay) can allow for the apparatus to be tailored to polishing or cleaning as opposed to conventional more aggressive material removal such as cutting (See, for example, abstract, col 1 lines 10-38, col 2  lines 10-35).  Thus the combination does not undermine the principles of operation of the prior art and the examiner maintains the reliance / combination of DeCarlo and Shepard is apt.
Applicant argues Smith does not teach the graduated abrading / surface form as being more pronounced in a portion of said surface relative to another portion.  The examiner disagrees and maintains that at least figures 1 and 2 of Smith are provided with relief lines to emphasize features, such as central circular peak is higher than the oval plateau or further wherein the oval plateau is higher than the oval outline at the base, and wherein there exist a graduated slope between such features.  See further Fig 7 and 8 wherein various features are more pronounced (Such as peaks vs valleys or peaks vs tapered side walls of such features).  
Applicant argues that Pfaff does not explicitly described “fabrication heads” as being used for smoothing.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  By the combination applied to claim 1 the smoothing step is performed via the apparatus of Vijay in view of DeCarlo and Shepard, thus Pfaff is not explicitly required to teach smoothing. Pfaff is relied upon as it demonstrates that duplication and control of a fabrication device can enhance fabrication efficiency, which the examiner maintains is sufficient motivation for incorporating additional delivery heads of Vijay.  Further the examiner maintains that “ It is held that mere duplication of parts has no patentable significance unless a new and unexpected result it produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI. B; as applicant has not provided any arguments to the contrary.  
Applicant argues that Morozenko is directed to minor surface roughening.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Morozenko is solely relied upon as it teaches that atomization of a jetted abrasive composition forms smaller droplets facilitating particle penetration into the substrate surface and reduce drag on the abrasive particles enhancing the abrasive / destructive work of the apparatus.  The enhancement would be to the apparatus and composition and resulting roughening dictated by Smith in view of Vijay of DeCarlo and Shepard, not Morozenko.  Additionally the examiner notes that there is nothing claimed directed to requisite depth.  The examiner maintains the reliance upon Morozenko is apt. 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712